PER CURIAM.
This is an appeal from an order finally dismissing an action against Defendant, Fireman’s Fund Insurance Company, for lack of in personam jurisdiction. We hold that the process was properly and sufficiently perfected under the provisions of Section 624.422(3), Florida Statutes (1969) so as to vest the Court with in personam jurisdiction. We reverse upon authority of Confederation of Canada Life Insurance *367Company v. Vega Y Arminan, 144 So.2d 805 (Fla.1962).
Reversed and remanded.
DOWNEY, BERANEK and WALDEN, JJ., concur.